          Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 1 of 7



                               51 LOUISIANA AVENUE, N.W. • WASHINGTON, D.C. 20001.2113

                                TELEPHONE: +1.202.879.3939 • FACSIMILE: +1.202.626.1700


                                                                                              Direct Number: (212) 326-8386
                                                                                                  tlchase@jonesday.com
                                              June 19, 2020


The Honorable Randolph Moss
The U.S. District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

                  Re:      Nilab Rahyar Tolton, et al., v. Jones Day, Case No. 1:19-cv-00945 (D.D.C.)

Dear Judge Moss:

        By this letter and in advance of our July 9th conference on this topic, Jones Day writes to
outline its objections to Plaintiffs’ demand that Jones Day produce performance evaluations and
compensation data for roughly 2,000 lawyers nationwide, across eighteen offices, over a seven-
year period. Plaintiffs’ demand is overbroad and unwarranted in at least three respects: in temporal
scope, in geographic scope, and in the categories of data demanded.

        As to pay data, Jones Day has offered to produce data for all associates who were based in
the New York, Atlanta, and California offices at any point in 2016, 2017, and 2018 (i.e., the period
of time within the statute of limitations during which any of the Plaintiffs were employed by Jones
Day). This offer amounts to data for nearly 600 associates across seven offices. Jones Day has
also agreed to provide historical data back to 2012 (i.e., the earliest year covered by Plaintiffs’
document requests) for those same associates. As to performance evaluations, Jones Day has
offered to produce numeric data (e.g., hours, ratings and, where applicable, rankings) for the same
set of associates. Jones Day cannot provide, for such a large set of associates, the narrative
evaluations that reside in its database because they contain privileged client information that would
be both time consuming and cost prohibitive to redact.

        This proposed approach captures the proper scope of discovery into Plaintiffs’ claims.
Temporally, it excludes only associates whose claims are necessarily time-barred or who did not
begin working at Jones Day until months (or, in some cases, even years) after Plaintiffs’ departures.
Geographically, it reflects the fact—as shown by the thousands of documents and three days of
Rule 30(b)(6) testimony that Jones Day has already provided—that compensation decisions at
Jones Day are driven by leadership at the office level. And, as to the categories of information, it
gives Plaintiffs the numerical information they need for statistical inquiry, without intruding into
privileged information that permeates the narrative reviews. Accordingly, Jones Day’s proposal
fully accommodates any legitimate need Plaintiffs may have while protecting Jones Day from
undue burdens. Further, it protects the privacy of thousands of other current and former associates
who have not consented to participate in this litigation or to having their highly confidential
performance evaluations and salary information disclosed to counsel or to Plaintiffs.




AMS TERDAM  ATL ANTA  BEIJING  BOS TO N  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLUMBUS  DALL AS  DETROIT
DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  LO NDON  LOS ANGELES  MADRID  MELBOURNE
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PARIS  PER TH  PITTSBURGH  SAN DIEGO
SAN FRANCISCO  SÃO PAULO  SAUDI ARABIA  SHANGHAI  SILICON VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
           Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 2 of 7


The Hon. Randolph Moss
June 19, 2020
Page 2


       Temporal Scope

       Plaintiffs’ request for personnel records beyond the applicable limitations period should be
denied. As noted above, Jones Day is prepared to produce historical data for all associates who
worked for the Firm in its Atlanta, New York and California offices between January 1, 2016 and
December 31, 2018. Furthermore, for the approximately 580 associates who fit that description,
Jones Day will produce historical records from their time with the Firm dating back to 2012 (as
applicable). Plaintiffs continue to demand, however, (1) personnel records for associates who left
the Firm before January 1, 2016; and (2) personnel records dating to the present.

        It would be unreasonable to require the production of records for associates who left the
Firm before 2016. The Complaint in this case was filed in April 2019. The limitations period
under Title VII is, at most, 300 days. See 42 U.S.C. § 2000e-5(e)(1). The limitations period under
the Equal Pay Act is, at most, three years. See 29 U.S.C. § 255(a). The limitations period under
the D.C. Human Rights Act is one year. D.C. Code § 2-1403.16(a). The limitations period under
the California Fair Employment and Housing Act is also one year (recently extended to three, but
not retroactively). Cal. Gov’t Code § 12960(e). And the limitations period under the New York
City Human Rights Law is three years. N.Y.C. Admin. Code § 8-502(d). In light of those
limitations periods, extending discovery back to January 2016 is more than generous. Indeed,
Jones Day has agreed to produce records dating back to 2012—four years before the liability
period—for all associates who could plausibly hold unexpired claims under these statutes. That is
an extensive volume of data, more than enough to allow for robust statistical analysis. “Plaintiffs’
request[s] must ... be reasonably limited in time.” Glenn v. Williams, 209 F.R.D. 279, 282 (D.D.C.
2002). Plaintiffs’ request for data concerning associates whose work at the Firm falls entirely
before 2016 is unreasonable and should be rejected. See Kapoor v. Indiana Univ. Bd. of Trustees,
2007 WL 2901881, at *2 (S.D. Ind. July 26, 2007) (limiting discovery in Title VII case to
employees whose residencies overlapped with the relevant period of plaintiff’s employment
“because it is those individuals who are potentially similarly situated to [plaintiff]”).

        Plaintiffs’ request for records dating after their employment with Jones Day ended should
also be rejected. There must be an end date for the scope of discovery. The last date any of the
Plaintiffs was employed by Jones Day was October 5, 2018.1 As a result, none of the Plaintiffs
participated in the evaluation and compensation process for calendar year 2018, which took place
over the first half of 2019 (including after Plaintiffs filed their Complaint), nor did any of them
participate in the process for calendar year 2019, which is still occurring now. (For that matter,
none of the California plaintiffs was part of the pay-adjustment process even in 2018, and no New
York plaintiff was part of the evaluation and compensation process for any relevant year.)
Accordingly, information concerning these evaluations and compensation decisions does not bear
on Plaintiffs’ substantive claims and requiring its production would be disproportionate, whereas
limiting class discovery to associates who were hired before the end of 2018 is sensible.


       1
           For the sake of completeness, we have offered to produce data through the end of 2018.
           Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 3 of 7


The Hon. Randolph Moss
June 19, 2020
Page 3


       Geographic Scope

        Jones Day has offered to produce evaluation and pay data for any associates who worked
in the offices where Plaintiffs worked—namely, New York, Atlanta, and California2—during the
relevant period. Again, this would entail the production of personnel records for approximately
580 associates. This geographic limit is appropriate, because the discovery to date has established
that associate compensation is driven principally by decisions made at the local office level.

        It is important to note that Jones Day has already produced thousands of documents, from
82 different custodians and central sources, including the documents reflecting its policies and
procedures for associate evaluation and compensation. Jones Day has also provided three days of
Rule 30(b)(6) testimony on these topics. That discovery has established that the Partner-in-Charge
(“PIC”) of each office is responsible for recommending individualized pay adjustments for each
associate in the office at the conclusion of the annual associate evaluation process. To make those
recommendations, the PIC has access to ratings, rankings, and assessment statements generated
by each associate’s practice group, a separate set of ratings and rankings generated by the PIC’s
own office, and productivity data (including pro bono) for the current and prior year. Each PIC is
given a total budget for associate compensation, but the PICs have discretion in deciding how to
use that budget. The offices also vary widely in how they decide on pay recommendations. Some
PICs do it themselves or with the assistance of the office Administrative Partner. Others delegate
the work to an office committee and then review those recommendations. Offices that are part of
broader regions have an additional layer of review, but this too differs by region. In Irvine, the
compensation adjustments are proposed by the office PIC and Administrative Partner and then
vetted in a regional meeting organized by the California Regional PIC and composed of PICs and
Administrative Partners from each of the five California offices. In Atlanta, the compensation
adjustments are proposed by the PIC, in consultation with the Administrative Partner, and then
reviewed by the Southeast Region PIC. In New York, which is not part of a broader region, a
committee of partners makes the compensation recommendations, which are then reviewed and
approved by the PIC.

         The final compensation recommendations for each office are then subject to review by one
(2016) or two (2017-2018) partners who oversee the associate evaluation process, and then by the
Managing Partner. The PICs have an opportunity to comment on any proposed changes coming
out of that review. In two of the three years at issue (2016 and 2018), there were major market
moves in June, when the Firm’s compensation-setting process was nearly complete for adjustments
to become effective July 1. The Managing Partner approved different increases in starting salaries
for the incoming classes in different geographic markets and asked the PICs to advise on the impact

       2
          Although the only California office in which any of the Plaintiffs worked was Irvine,
Jones Day is willing to produce data for associates who worked at any of the Firm’s five California
offices (i.e., Irvine, Los Angeles, San Diego, San Francisco, and Silicon Valley/Palo Alto), in
recognition of the fact that Irvine is a small office and that the California Region participates in a
region-wide process of reviewing and setting compensation.
         Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 4 of 7


The Hon. Randolph Moss
June 19, 2020
Page 4


of these moves on the previously proposed adjustments for more senior associates in their offices.
Given the time constraints, these additional consultations were conducted differently in each
affected office and region—and differently as between 2016 and 2018.

        In light of these facts, it would be disproportionate and unreasonable to require Jones Day
to produce pay and evaluation data for all associates at its 18 offices nationwide. Those records,
for associates in geographic markets beyond those where Plaintiffs worked, are not relevant either
to Plaintiffs’ substantive claims or to the class allegations. Courts routinely limit discovery to the
relevant geographic market or office in which putative class representatives worked. In Cronas v.
Willis Group Holdings Ltd., for example, plaintiffs brought a putative class action against their
former employer on behalf of all current and former female officers, claiming they were denied
promotional opportunities and equal compensation. 2008 WL 4548861 (S.D.N.Y. Oct. 8, 2008).
Though the plaintiffs worked at only two offices, they sought nationwide discovery of documents
relating to compensation and promotion “because decision-making regarding compensation for
Willis employees across the country was conducted centrally” through written guidelines, a
common employee appraisal form, and a centralized process for reviewing and approving salary
and bonus recommendations under which “recommendations made each year by management at
local offices ... are reviewed first by the Willis NA CEO, then by the Willis Group CFO and head
of human resources, and finally by the Willis Group chairman.” Id. at *1. The court denied the
discovery, holding that because “local management … were responsible for recommending …
salary increases,” nationwide discovery was not warranted. Id. at *2. Rather, “[e]vidence of
discriminatory acts taken by different supervisors in different offices against different employees
would not tend to prove that plaintiffs had suffered discrimination.” Id. at *2. And the inclusion
of class allegations did not alter the analysis, as even “[i]f the alleged discrimination is the result
of recommendations made by management at Willis NY, as the evidence suggests, evidence of
discrimination elsewhere would not tend to prove that plaintiffs’ claims of discrimination are
typical of discrimination claims made by other, differently situated employees, nor would it reveal
common questions of law or fact.” Id. “Instead, the only purpose of nationwide discovery would
be to allow plaintiffs’ counsel to search for other Willis employees with colorable claims of
discrimination.” Id. The court thus concluded the requested discovery was “the proverbial ‘fishing
expedition.’” Id.

         Similarly, in Nguyen v. Baxter Health Corp., the court found that a plaintiff who brought
a putative class action on behalf of all California employees “failed to justify discovery beyond
the Irvine facility where she worked.” 275 F.R.D. 503, 507-08 (C.D. Cal. 2011). Numerous other
decisions are in accord. See, e.g., Salgado v. Land O’Lakes, Inc., 2014 WL 7272784, at *4-5 (E.D.
Cal. Dec. 18, 2014) (limiting discovery in putative wage-and-hour class action to location where
named plaintiff worked because plaintiff presented “no evidence to support his assumptions about
other … facilities,” and “proposition that allegations of violations at his facility tends to indicate
violations at all other California … facilities is mere speculation and insufficient to compel
discovery on that scale”); Griffin v. Home Depot USA, Inc., 2013 WL 1304378, at *5 (D. Kan.
Mar. 28, 2013) (limiting pre-certification discovery in putative nationwide collective action to four
retail locations in which plaintiffs worked, when evidence suggested the challenged employment
           Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 5 of 7


The Hon. Randolph Moss
June 19, 2020
Page 5


decisions “were made at the local store level”); Welch v. Eli Lilly & Co., 2009 WL 700199, at *1,
7-11 (S.D. Ind. Mar. 16, 2009) (refusing to allow company-wide discovery in putative class action
alleging pattern or practice of racial discrimination where defendant agreed to produce personnel
records for “all white and African-American employees who, at any of six specific points in time,
were in the same pay scale group and who reported directly or indirectly to each named Plaintiffs’
first, second or third level supervisor”); see also Glenn, 209 F.R.D. at 281-82 (holding that “not
only must there be a ‘temporal limitation,’ but also a ‘geographic limitation’ on the documents
requested” in a multi-plaintiff employment discrimination case, and limiting discovery to “units”
in which plaintiffs worked); Earley v. Champion Int’l Corp., 907 F.2d 1077, 1084-85 (11th Cir.
1990) (“While Champion’s RIF was initiated at the national level, each plant was given
considerable autonomy in drawing up its own RIF master plan. ... Where, as here, the employment
decisions were made locally, discovery on intent may be limited to the employing unit.”).

        The reasoning of Cronas, Nguyen, and the litany of authority cited above compels a similar
result here, because the evidence establishes that PICs at the office level drive associate pay at
Jones Day.

         None of the authorities Plaintiffs have cited previously is to the contrary. They emphasize
that courts sometimes rely on statistics in evaluating whether to certify a class or whether a plaintiff
has proven a discrimination claim. But Jones Day does not propose to deprive Plaintiffs of any
and all statistical evidence; to the contrary, the Firm is willing to produce information for nearly
600 associates who worked in the same geographic markets as Plaintiffs, which is sufficient for
statistical study. Plaintiffs also confuse cause and effect; at best, statistical evidence can show an
impact, not the cause of the impact. As one court emphasized, “common effect does not establish
a common cause for that effect, even in a disparate impact case.” Christian v. Generation Mortg.
Co., 2014 WL 4494860, at *2 (N.D. Ill. Sept. 12, 2014). Here, in light of the evidence about how
compensation decisions at Jones Day are driven by discretion at the local level, nationwide data is
irrelevant. “Statistical analysis—no matter how rigorous—cannot solve the commonality problem
when every decision under review is discretionary.” Id. at *6. That insight flows from the
Supreme Court’s seminal decision in Wal-Mart v. Dukes, 564 U.S. 338, 352 (2011), which rejected
the notion that statistical analysis in a discrimination case could suffice as proof of commonality.3

        Simply put, Plaintiffs cannot show that nationwide discovery of all associates in all offices
would have any bearing on either their substantive claims or their class allegations. Rather, the
record shows just the opposite; what associates in Pittsburgh or Minneapolis (for example) were
paid has nothing to do with Plaintiffs’ claims. On these facts, to allow nationwide discovery would
be to sanction “the proverbial ‘fishing expedition.’” Cronas, 2008 WL 4548861, at *2.


       3
         Tellingly, after the Supreme Court’s intervening decision in Wal-Mart, the court in one
of the cases Plaintiffs have cited, Bell v. Lockheed Martin Corp., refused to consider the statistics
offered by the plaintiffs in denying class certification, showing how unnecessary the production of
such company-wide information truly was. 2011 WL 6256978, at *8 (D.N.J. Dec. 14, 2011).
         Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 6 of 7


The Hon. Randolph Moss
June 19, 2020
Page 6


       Narrative Evaluations

         Plaintiffs have also requested that Jones Day’s production of evaluation records include
the narrative evaluations that are collected for each associate during the evaluation process and the
narrative “assessment statements” that are prepared by each associate’s practice group toward the
end of the evaluation process. Jones Day’s non-partner evaluation (“NPE”) database stores
historical information for each associate’s ratings, rankings, and narrative evaluations. While the
numerical ratings and rankings do not pose any particular burden or client confidentiality concerns,
the narrative evaluations are rife with highly confidential client information which, consistent with
its ethical obligations, Jones Day cannot produce in unredacted form. And this is not just a matter
of redacting client names; narratives often refer to confidential strategies and sensitive client issues
that cannot ethically be disclosed if there is any risk that the client’s identity could be inferred.

        Jones Day has produced narrative evaluations in redacted form for Plaintiffs and the 19
alleged comparators Plaintiffs identified in their Complaint. Based on the experience of redacting
client information for just those individuals, Jones Day estimates that redactions for associates in
the seven offices proposed by Jones Day for production would require roughly 600-700 hours of
attorney time. And, of course, that number would increase substantially if Jones Day were required
to produce data for associates for a broader period of time or more offices.

        Jones Day should not be required to produce narrative evaluation data given the undue
burden such redactions would impose. See, e.g., Cole v. Towers Perrin Forster & Crosby, 256
F.R.D. 79, 81 (D. Conn. 2009) (denying motion to compel information concerning “employees
and billable hours in particular units” as unduly burdensome in part because “substantial
confidential client information [would need to be] redacted”). Notably, unlike the numerical data,
these narratives cannot be subjected to any meaningful statistical analysis and therefore offer no
real value to Plaintiffs. However, Jones Day remains willing to address requests for production of
such data in redacted form for specific associates on a case-by-case basis if Plaintiffs can establish
good cause for those requests.

                                               *   *   *

        In summary, Jones Day’s offer to produce performance and salary information for the time
period of January 1, 2012 through December 31, 2018 for the nearly 600 individuals who were
associates in the Atlanta, New York, and five California offices during 2016-2018 provides
Plaintiffs all of the data to which they are entitled (and then some). Production of salary data for
additional offices or time periods is not warranted under the allegations in and facts of this case.
Moreover, it would subject hundreds of associates—male and female—who have never consented
to be part of this litigation to disclosure of their sensitive private and confidential information.
Similarly, production of numeric evaluation information for these same associates appropriately
balances Plaintiffs’ need for data to support their claims with the burden Jones Day would face in
redacting the privileged portions of the narrative evaluations of nearly 600 associates, which Jones
Day must do to carry out its ethical obligation to protect its clients’ confidential information.
       Case 1:19-cv-00945-RDM Document 120 Filed 06/19/20 Page 7 of 7


The Hon. Randolph Moss
June 19, 2020
Page 7


                                     Very truly yours,


                                     /s/ Terri L. Chase
